Case 8:18-cv-03010-PWG Document 26 Filed 02/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Southern Division

 

JAMES JONES,
Plaintiff

v. Case No. 8:18-cv-03010-PWG

NAGLE & ZALLER, P.C,, et al.

Defendant,

 

STIPULATION OF DISMISSAL WITH PREJUDICE

Plaintiff James Jones, by and through the undersigned counsel, and Defendants Nagle &
Zaller, P.C., Craig B. Zaller and Counsel of Unit Owners of Treetop Condominium, by and
through their undersigned counsel, hereby stipulate pursuant to Federal Rules Civil Procedure
41(a) to the dismissal of the above-referenced matter, including all claims, cross-claims and

third-party claims, with prejudice.

Respectfully submitted,

lef.

 

 

Biaccy/A. MoffeBar No. 23025) Matthew D. Skipper ——*\
ESTON & WOLF, P.C. Skipper Law, LLC
Baltimore-Washington Law Center 2110 Priest Bridge Drive, Suite 2
7240 Parkway Drive, 4th Floor Crofton, Maryland 21114
Hanover, MD 21076-1378 Attorney for Plaintiff James Jones

(410) 752-7474 (phone)

(410) 752-0611 (fax)

E-mail: moffet@ewmd.com

Attorney for Defendants Craig B. Zaller and
Nagle & Zaller, P.C.

J\8B058\Plead\Stipulation of Extension.doc
Case 8:18-cv-03010-PWG Document 26 Filed 02/27/20 Page 2 of 2

 

Robert M. Gittins (Bat\ No. 28240}
ECCLESTON & WOM, P.C.
Baltimore-Washington Law Center
7240 Parkway Drive, 4th Floor
Hanover, MD 21076-1378

(410) 752-7474 (phone)

(410) 752-0611 (fax)

E-mail: gittins@ewmd.com
Attorney for Treetop Condominium

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on this a ] day of February, 2020, copies of the foregoing
Stipulation of Dismissal with Prejudice were served by the Court’s electronic filing system to:

Matthew D. Skipper, Esq.
Jeffrey A. Kahntroff, Esq.
Skipper Law, LLC

2110 Priest Bridge Drive, Suite 2
Crofton, Maryland 21114
Attorneys for Plaintiff

 

4Stdeey A. Moffet
